                     UNITED STATES DISTRICT COURT

                             DISTRICT OF MAINE


DAVID AND AMY CARSON, on their            )
own behalf and as next friends of         )
their child, O.C.; ALAN AND JUDITH        )
GILLIS, on their own behalf and as        )
next friends of their child, I.G.; AND    )
TROY AND ANGELA NELSON, on their          )
own behalf and as next friends of         )
their children, A.N. and R.N.,            )
                                          )
                         PLAINTIFFS       )     CIVIL NO. 1:18-CV-327-DBH
                                          )
V.                                        )
                                          )
A. PENDER MAKIN, in his                   )
official capacity as Commissioner         )
of the Maine Department of                )
Education,                                )
                                          )
                         DEFENDANT        )


             DECISION AND ORDER ON CROSS-MOTIONS FOR
                 JUDGMENT ON A STIPULATED RECORD


      This case concerns the application of the First Amendment religion clauses

to Maine’s funding of secondary education—namely its exclusion of sectarian

schools from its program of paying tuition to parent-chosen private schools when

local government does not provide a public school. A number of amici curiae

have demonstrated their interest in the issue by filing legal memoranda on both

sides, and the United States has filed a statement of interest supporting the

plaintiffs. The parties initially filed cross-motions for summary judgment but at
oral argument on June 24, 2019, agreed to submit the case as cross-motions for

judgment on a stipulated record.1

                                     UNDERLYING FACTS

       The parties have stipulated that Maine school administrative units must

“either operate programs in kindergarten and grades one to 12 or otherwise

provide for students to participate in those grades as authorized elsewhere in

this Title.”2 Of the 260 school administrative units in Maine, 143 do not operate

a secondary school, including those that serve the plaintiffs’ towns of residence—

Glenburn, Orrington, and Palermo.3 Any school administrative unit like these

“that neither maintains a secondary school nor contracts for secondary school

privileges pursuant to chapter 115 shall pay the tuition, in accordance with

chapter 219, at the public school or the approved private school of the parent’s

choice at which the student is accepted.”4 The school administrative units that

serve the plaintiffs’ towns “do not contract for secondary school privileges with

any particular public or private secondary school for the education of their

resident secondary students.”5 Those school administrative units therefore “are

obligated to pay up to the legal tuition rate . . . to the public or private school

approved for tuition purposes selected by the resident secondary student’s


1 Boston Five Cents Sav. Bank v. Sec’y of Dep't of Hous. & Urban Dev., 768 F.2d 5, 11-12 (1st
Cir. 1985) (“to stipulate a record for decision allows a judge to decide any significant issues of
material fact that he discovers; to file cross-motions for summary judgment does not allow him
to do so”) (emphasis in original). As it turns out, I do not find any issues of material fact to
decide, but judgment on a stipulated record is a cleaner approach than cross-motions for
summary judgment.
2 Joint Stipulated Facts ¶ 5 (quoting 20-A M.R.S.A. § 1001(8)) (ECF No. 25).
3 Id. ¶ 6.
4 Id. ¶ 7 (quoting 20-A M.R.S.A. § 5204(4)).
5 Id. ¶ 9.



                                                                                                2
parents.”6 But a “private school may be approved for the receipt of funds for

tuition purposes only if it . . . [i]s a nonsectarian school in accordance with the

First Amendment of the United States Constitution.”7

       It is this last requirement—that the parent-selected private school be

nonsectarian—that provokes this lawsuit.8

                                            ANALYSIS

       Over the past many years, several court cases have upheld the Maine

approach to school choice when the school administrative unit does not provide

public secondary education. See Strout v. Albanese, 178 F.3d 57 (1st Cir. 1999);

Bagley v. Raymond Sch. Dep’t, 728 A.2d 127 (Me. 1999); Anderson v. Town of

Durham, 895 A.2d 944 (Me. 2006); Joyce v. State, 951 A.2d 69 (Me. 2008). The

latest federal case to do so is Eulitt ex. rel. Eulitt v. Maine, Dep’t of Educ., 386

F.3d 344 (1st Cir. 2004), aff’g 307 F. Supp. 2d 158 (D. Me. 2004). All those cases

ruled in favor of the state against First Amendment or Equal Protection



6 Id. ¶ 10.
7 Id. ¶ 14 (quoting 20-A M.R.S.A. § 2951(2)).
8 Maine’s educational approach has not changed materially since this court and the First Circuit

grappled with the same issue in 2004. Eulitt ex rel. Eulitt v. Maine, Dep’t of Educ., 386 F.3d
344 (1st Cir. 2004), aff’g 307 F. Supp. 2d 158 (D. Me. 2004). According to Eulitt, 386 F.3d at
346:

       By statute, Maine commits to providing all school-aged persons with “an
       opportunity to receive the benefits of a free public education,” Me. Rev. Stat. Ann.
       tit. 20-A, § 2(1) (West 2004), and vests authority in local school districts to fulfill
       that undertaking by maintaining and supporting elementary and secondary
       education, id. §§ 2(2), 4501. School districts, known in Maine’s bureaucratic
       argot as school administrative units, enjoy some flexibility in administering this
       guarantee. They may satisfy the state mandate in any of three ways: by operating
       their own public schools, see id. § 1258(1), by contracting with outside public
       schools to accept their students, see id. §§ 1258(2), 2701; or by paying private
       schools to provide such an education, see id. §§ 2951, 5204(4). State law bars a
       school district that exercises the third option from paying tuition to any private
       sectarian school. Id. § 2951(2).


                                                                                                 3
challenges. What provokes renewal of the dispute now, in the face of those many

past decisions, is a 2017 United States Supreme Court decision, Trinity

Lutheran Church of Columbia, Inc. v. Comer, 137 S. Ct. 2012 (2017). In Trinity

Lutheran, the Supreme Court held that it is a violation of the First Amendment’s

free exercise clause to deny a generally available subsidy for rubberized

playground surfaces at preschool and daycare facilities solely on the ground that

a church operates the facilities. According to the plaintiffs, some of the amici,

and the United States, Trinity Lutheran has radically changed the constitutional

landscape of First Amendment free exercise challenges and finally makes Maine’s

approach unconstitutional.

      But Maine’s Attorney General says that, notwithstanding Trinity Lutheran,

these plaintiffs (the parents of secondary school students) have no standing to

challenge the Maine law because there is no substantial likelihood that the

sectarian schools to which they want to send their children—Bangor Christian

Schools and Temple Academy—will even apply for state approval under section

2951(2). The Attorney General gives two reasons: first, the schools have not said

they will apply, only that they might “consider” doing so, Def.’s Mot. For Summ.

J. at 13 (ECF No. 29), citing Joint Stipulated Facts ¶¶ 128, 182; second, that if

they receive public funds, the Maine Human Rights Act will prohibit them from

considering sexual orientation in their employment decisions, and they have said

they are unwilling to alter their employment practices, id., citing Joint Stipulated

Facts ¶¶ 127, 184.




                                                                                  4
       The Attorney General’s arguments about the schools pursuing state

approval are plausible.            I am doubtful, for example, of the plaintiffs’

interpretation of the Maine Human Rights Act. They argue that because section

4554(4) defines employer to exclude nonprofit religious organizations (except in

cases of disability discrimination) and section 4573-A(2) allows religious entities

to give preference in employment to people of their own religion and to require

applicants and employees to conform to their religious tenets—neither provision

refers to receipt of public funds—religious schools are altogether exempt from

the prohibition on considering sexual orientation in employment. But the 2005

law, Public Law of 2005 chapter 10, that added sexual orientation as a prohibited

form of discrimination, stated that “a religious corporation, association or

organization that does not receive public funds is exempt from this provision with

respect to . . . [e]mployment” (codified as 5 M.R.S.A. § 4553(10)(G) (emphasis

added)).9 It is certainly arguable that this is a narrower exemption and exempts

only religious organizations that do not receive public funds when it comes to

sexual orientation discrimination. If that is the correct interpretation of state

law and if the schools are firm in their desire not to change their employment

criteria, their willingness to “consider” applying for approval for public funding

may not go far.




9 I recognize that, as the plaintiffs point out, Pls.’ Opp’n at 9 (ECF No.46), that employment
section goes on to say “as is more fully set forth in section 4553, subsection 4, and section 4573-
A,” the provisions the plaintiffs rely upon, arguably thereby supporting their position. But that
seems to read out of the statute the phrase “does not receive public funds.” At the very least,
the statute is ambiguous and might well deter the schools from proceeding to take public funds
so as to avoid the risk.
                                                                                                 5
       But even if the plaintiffs cannot show that if I find the statute

unconstitutional the two religious schools to which they would like to send their

children will in fact seek approval under section 2951(2), I conclude that the

Attorney General’s standing argument fails under the First Circuit’s decision in

Eulitt. In Eulitt, the court held that parents do not have standing to raise the

sectarian schools’ constitutional rights, only their own. But Eulitt said that the

parents “do have standing in their own right to seek global relief in the form of

an injunction against the enforcement of section 2951(2) and a declaration of the

statute’s unconstitutionality”:

              The [parents] have established standing directly based on
              their allegation that section 2951(2) effectively deprives them
              of the opportunity to have their children’s tuition at [the
              sectarian school they chose] paid by public funding. Even
              though it is the educational institution, not the parent, that
              would receive the tuition payments for a student whose
              “educational requirements” application was approved, it is
              the parent who must submit such an application and who
              ultimately will benefit from the approval. Because section
              2951(2) imposes restrictions on that approval, the parents’
              allegation of injury in fact to their interest in securing tuition
              funding provides a satisfactory predicate for standing.

Eulitt, 386 F.3d at 353 (internal citation omitted). There was no guarantee in

Eulitt that the students would in fact gain access to the sectarian school there.10

That is the plaintiffs’ position in this case: they seek the opportunity to find




10In Eulitt, the school administrative unit sent 90% of its students to a neighboring public high
school, but sent up to 10% to other private or public schools “so long as those students can
demonstrate that they have educational needs that [the neighboring public school] cannot
satisfy.” 386 F.3d at 346-47. The Eulitts had not demonstrated that their daughters would
qualify.

                                                                                               6
religious secondary education for their children that would qualify for public

funding.11 I conclude that under Eulitt these parents/plaintiffs have standing.12

       I turn therefore to the issue whether Trinity Lutheran has effectively

overruled the latest First Circuit decision to uphold Maine’s educational funding

approach, namely Eulitt. In that connection, it is necessary to consider my role

as a federal trial judge. As a federal trial judge, I must follow any decision from

the Court of Appeals for the First Circuit directly on point, except in limited

circumstances: “Until a court of appeals revokes a binding precedent, a district

court within the circuit is hard put to ignore that precedent unless it has

unmistakably been cast into disrepute by supervening authority.” Eulitt, 386

F.3d at 349 (internal citations omitted) (emphasis added). Eulitt has certainly

not been revoked. Has Trinity Lutheran unmistakably cast Eulitt into disrepute?

The answer is no. Trinity Lutheran may well have given good grounds to the

plaintiffs to argue to the First Circuit that that court should reconsider its Eulitt

holding, but it has not unmistakably cast the decision into disrepute such that

I as a trial judge can ignore Eulitt. Here is why. Eulitt based its decision on all

the relevant United States Supreme Court decisions up until then, including




11 I see no reason to limit them to the willingness of the two schools they have identified; there
may be other schools in existence or schools that will arise if funding is available. Until 1980,
such schools did exist before the legislature enacted the ban on tuition to parent-selected
sectarian schools. Joint Stipulated Facts ¶¶ 18-19. Maine’s Law Court has said that “[o]ne of
Maine’s four Roman Catholic high schools, John Bapst High School, in Bangor, closed as a result
of being excluded from the education tuition program.” Bagley v. Raymond Sch. Dep’t, 728 A.2d
127, 138 n. 19 (Me. 1999). It later reopened as a nonsectarian school, John Bapst Memorial
High School. Joint Stipulated Facts ¶¶ 23-24.
12 The defendant says that the argument it makes was not presented to the First Circuit in Eulitt.

If that is so, it may be a basis for persuading the First Circuit to abandon its standing decision
in Eulitt. But I take the Eulitt precedent and language as they are.

                                                                                                7
Zelman v. Simmons-Harris, 536 U.S. 630 (2002), and Locke v. Davey, 540 U.S.

712 (2004). Trinity Lutheran is the only later Supreme Court decision that bears

on the analysis.13 In Trinity Lutheran, while holding that Missouri could not

disqualify pre-school programs from a subsidy for shredded tires on their

playgrounds solely because they were operated by a church, four members of

the Court (Justices Roberts, Kennedy, Alito, and Kagan) said in footnote 3: “This

case involves express discrimination based on religious identity with respect to

playground resurfacing. We do not address religious uses of funding or other

forms of discrimination.” (emphasis added). Justice Breyer (who did not concur

in the opinion but only in the judgment) focused on “the particular nature of the

‘public benefit’ here at issue,” and “would leave the application of the Free

Exercise Clause to other kinds of public benefits for another day.” 137 S. Ct. at

2027. That totals a majority of justices (five) who have said that Trinity Lutheran

was not deciding such other issues.14 I cannot, as a trial judge, say that Eulitt

therefore has unmistakably been cast into disrepute. It is certainly open to the

First Circuit to conclude that, after Trinity Lutheran, it should alter its Eulitt

holding that sustained Maine’s educational funding law,15 but it is not my role


13 Trinity Lutheran, 137 S. Ct. at 2021 n. 2 (2017), does cite a 2012 decision in a footnote,
namely, Hosanna-Tabor Evangelical Lutheran Church and School v. EEOC, 565 U.S. 171 (2012),
for this proposition: “This is not to say that any application of a valid and neutral law of general
applicability is necessarily constitutional under the Free Exercise Clause.” The Hosanna-Tabor
case applied a ministerial exception to the Americans with Disabilities Act prohibition on
employment retaliation because of the free exercise clause. No one has argued that the case has
implications for this controversy.
14 Justices Thomas and Gorsuch, who otherwise concurred in the Court’s opinion, rejected

footnote 3, Trinity Lutheran, 137 S. Ct. at 2025. It is doubtful that the two dissenters (Justices
Sotomayor and Ginsburg) would agree that Trinity Lutheran decided the broader question.
15 In Eulitt, the plaintiffs tried to focus their case on the constitutional equal protection clause,

but the First Circuit made clear that it had to consider the free exercise clause of the First
Amendment first. 386 F.3d at 352-54.

                                                                                                   8
to make that decision. I therefore apply Eulitt to this controversy and do not

decide the post-Trinity Lutheran merits, nor the standard of review that should

apply in reaching the merits.16 Based upon the Eulitt decision, I conclude that

Maine’s educational funding program is constitutional.

          My decision not to decide the ultimate question the parties and amici

pose—whether Trinity Lutheran has changed the outcome in Eulitt—is no great

loss for either the parties or the amici.              It has always been apparent that,

whatever my decision, this case is destined to go to the First Circuit on appeal,

maybe even to the Supreme Court. In the First Circuit, the parties can argue

their positions about how Trinity Lutheran affects Eulitt. I congratulate them

on their written and oral arguments in this court. I hope that the rehearsal has

given them good preparation for their argument in the First Circuit (and maybe

even higher).        My prompt decision allows them to proceed to the next level

expeditiously.

          Based upon Eulitt, I GRANT judgment on the stipulated record to the

defendant and DENY it to the plaintiffs.                  The Clerk shall enter judgment

accordingly.

          SO ORDERED.

          DATED THIS 26TH DAY OF JUNE, 2019

                                                      /S/D. BROCK HORNBY
                                                      D. BROCK HORNBY
                                                      UNITED STATES DISTRICT JUDGE




16   The plaintiffs say that an exacting standard applies; the defendant disagrees.
                                                                                       9
